ORDER DENYING PETITION FOR REHEARING
Buster Chandler has filed a Petition to Rehear, in which he argues that this court violated his equal protection rights by refusing to order that he be returned to Tennessee for trial. Mr. Chandler’s novel theory is that since James Earl Ray was extradited to Tennessee to stand trial for the murder of Martin Luther King, Jr., the appellant is also entitled to be extradited *540to stand trial for the murder of his girlfriend, and that any refusal to do so must be because of racism.
It should be obvious that James Earl Ray was extradited to Tennessee, not only so he would not escape punishment, but also because there were numerous eyewitnesses to the fact that Dr. King’s murder took place in Memphis. Mr. Chandler has already been convicted of murder in a Kentucky court, and is already serving his sentence in that state, so there is no danger of him escaping punishment. Also, there were apparently no other witnesses to his admitted crime, and Mr. Chandler declined to argue at his trial, when he had the opportunity, that the murder occurred in Tennessee rather than Kentucky.
Mr. Chandler’s petition is absolutely without merit, and is hereby denied.